Citation Nr: 0208065	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1976, from June 1976 to April 1984, and from August 
1986 to September 1993.  This appeal arose from a November 
1994 rating decision of the Department of Veterans Affairs 
(VA), Portland, Oregon, regional office (RO).  

The veteran presented testimony before the undersigned at a 
hearing held in Portland, Oregon, in June 1997.

In October 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an October 2001 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There were no objective findings of hip pathology during 
service; the retirement examination and subsequent report of 
medical history do not show complaints or findings related to 
the hips; arthritis of the hips was not shown by X-ray 
evidence for more than three years following the veteran's 
final separation from service.

3.  The medical evidence of record demonstrates that the 
veteran's service-connected back disability causes 
aggravation of the muscular strain and bursitis of bilateral 
hips; this aggravation represents approximately one-third of 
the current bilateral hip disability.




CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated during active service, and arthritis of the hips 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  Aggravation of the veteran's muscular strain and bursitis 
of bilateral hips, representing approximately one-third of 
the current disability, is proximately due to or the result 
of service-connected back disability.  38 C.F.R. § 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the November 1994 
rating decision, the March 1995 statement of the case (SOC), 
the October 1997 Board remand, the May 2000 supplemental 
statement of the case (SSOC), and the October 2001 SSOC, of 
the evidence necessary to establish service connection for a 
bilateral hip disorder.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOCs, and 
the Board remand adequately informed the appellant of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the appellant was contacted on various occasions to 
determine if he had additional evidence to submit.  He has 
been provided with numerous VA examinations to ascertain the 
nature and etiology of his bilateral hip pathology, and 
specific opinions regarding aggravation by a service-
connected disability have been obtained.  The veteran has 
provided testimony before a hearing officer and the 
undersigned.  Relevant private medical records have been 
obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. 1110, 1131 (West 1991).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2001).  Service connection for arthritis may 
be granted if the disability is manifested to a degree of 10 
percent or more within one year following the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  The Court has 
concluded that, when aggravation of a veteran's non service-
connected disability is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran contends that bilateral hip disability is a 
result of an accident during service or, alternatively, is a 
secondary result of his service-connected residuals of a 
right femoral fracture and/or chronic lumbosacral strain.  

The veteran testified that the bilateral hip pain began 
during his service after an April 1983 accident which 
fractured his right femur.  He also testified that he did not 
report this pain until after his service.  While review of 
the record shows that during his final period of service in 
September 1992, the veteran did complain of hip pain, there 
were no objective findings of hip pathology made during 
service.  Importantly, neither the July 1992 retirement 
examination nor an April 1993 report of medical history noted 
any hip complaints or pathology.

A VA examination report, dated in April 1994, indicated that 
the veteran had bilateral hip pain.  The examiner noted 
"chronic muscular strain plus trochanteric bursitis plus 
some referred pain from the low back.  Hip joints are okay on 
examination and X-ray."  The veteran is service connected 
for chronic lumbosacral strain with scoliosis and traumatic 
arthritis at T11-L2.  He is also service connected for 
residuals of right femoral fracture, with chondromalacia and 
degenerative joint disease.

X-rays of the hips and pelvis conducted in June 1997 were 
interpreted as normal, with no significant bone or joint 
abnormality noted in either hip.

A November 1997 VA physician's opinion, based upon review of 
the record, stated that: "the primary part of the hip 
problem is the muscular strain in the hip area and the 
trochanteric bursitis in the hip area.  These are not 
secondary to other things.  The secondary problem at the hip 
involves a referred pain in buttock area, which is referred 
from the low back."

A VA examination was conducted in January 2000.  Hip range of 
motion was noted as 0 to 110 degrees bilaterally.  Both hips 
had muscular pain with movement.  Both hips had generalized 
tenderness anteriorly, laterally and posteriorly.  Lateral 
tenderness included some trochanteric tenderness.  Regarding 
the veteran's hip pain, the examiner noted that:

Back pain is commonly felt posteriorly 
and laterally at the hip area.  Back 
muscle spasm tends to spread into the 
same areas.  This is why pain in the hip 
area is partly related to the back in 
this individual.  He also has problems 
which are at the hip only, and these are 
mainly localized muscle spasm in the 
hip...Considering the history, examination, 
and possible X-ray findings, it is my 
opinion that 1/3 of the hip pain 
represents referred pain from the back.  
Two thirds of the hip pain problem is 
from difficulties in the hip itself, 
specifically the muscle spasm and the 
possible arthritis.

A January 2001 private physician's report from D.W.L., M.D., 
noted some minimal tenderness over the anterior aspect of the 
joint, full range of motion of the hip joint with some pain 
at extremes of motion.  X-rays of hip on the right show some 
minor degenerative change but otherwise minimal change in the 
joint itself.  Dr. L. went on to state:

It goes I think beyond reason to think 
that the problems he is having in his hip 
are not connected to the problems that 
previously caused trouble with his back 
and knees.  On the other hand I don't see 
any overt evidence of significant hip 
problems and I think that most of the 
pain he is having is because of soft 
tissue problems in the buttock and 
possibly also related to gait problems 
because of his previous knee surgery.

An August 2001 addendum to the January 2000 VA examination 
report clarified that examiner's statements regarding the 
veteran's hip disability.  The examiner reiterated his 
statement that 1/3 of the veteran's hip pain was referred 
pain from the back, and that 2/3 of the hip pain represented 
problems in the hip itself.  He further stated that:

In my opinion, there would be an 
aggravation situation at each hip.  The 
aggravation would involve the pain, which 
is referred from the back, and it would 
also involve some worsening of muscular 
strain symptoms at each hip, because of 
favoring the back....A percentage of this 
aggravation would be that 33 percent of 
the symptoms at each hip would represent 
aggravation of that hip because of 
favoring the back and referred pain from 
the back.  67 percent of the pain at each 
hip would represent the basic problems at 
that hip.  If there have been any more 
recent X-rays that showed degenerative 
problems, that degeneration would not be 
secondary to the back- it would be 
totally a problem of the hip itself.

Considering the issue of direct service connection for 
bilateral hip disability, the Board notes that the service 
medical records do not reflect hip complaints, with the 
exception of the September 1992 mention of hip pain.  There 
were no objective findings of hip pathology during service.  
The retirement examination and subsequent report of medical 
history do not show complaints or findings related to the 
hips.  Similarly, arthritis of the hips was not shown by X-
ray evidence for more than three years following the 
veteran's final separation from service.  Thus, the Board 
concludes that a bilateral hip disability was not incurred in 
or aggravated during active service, and arthritis of the 
hips may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

Turning to the issue of aggravation of hip disability by a 
service connected disability, the evidence, most particularly 
the November 1997, January 2000, and August 2001 VA 
examiners' opinions, as well as Dr. L.'s January 2001 
statement, supports a finding that aggravation of the 
veteran's muscular strain and bursitis of bilateral hips, 
representing approximately one-third of the current 
disability, is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2001); Allen, 
supra.  While the service-connected back disability has not 
been implicated in the onset or aggravation of arthritic 
changes in the hips, it has been cited as an aggravating 
factor in the muscular strain of the hips.  The increase in 
severity of the symptoms is measurable and is supported by a 
preponderance of the competent evidence of record.  

Thus, the Board concludes that, pursuant to Allen, the 
veteran should be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  


ORDER

Service connection for muscular strain and bursitis of 
bilateral hips, to the extent that it is proximately due to 
or the result of a service-connected disability, is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

